923 F.2d 847Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Yusuf Abdul AL-WAHHAB, a/k/a Joseph Ernest Washington,Plaintiff-Appellant,v.VIRGINIA SUPREME COURT, Virginia State Bar, Third DistrictCommittee of the Virginia State Bar, Mary Sue Terry,Attorney General, Aubrey M. Davis, Jr., CommonwealthAttorney for the City of Richmond, Joel G. Clarke, AssistantCommonwealth Attorney, Thomas D. Bagwell, Senior AssistantAttorney General, William M. Amrhein, Judge Frank Wright,Manchester Circuit Court, City of Richmond, Virginia,Defendants-Appellees.
No. 90-7162.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1991.Decided Jan. 29, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-89-774-N)
Yusuf Abdul Al-Wahhab, appellant pro se.
Gregory E. Lucyk, Office of the Attorney General of Virginia, Stacy F. Garrett, III, Commonwealth Attorney's Office, William Joe Hoppe, Senior Assistant City Attorney, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Yusuf Abdul Al-Wahhab appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983 and denying his motion to disqualify the district court judge under 28 U.S.C. Secs. 144 and 455(a).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Al-Wahhab v. Virginia Supreme Court, CA-89-774-N (E.D.Va. Nov. 5, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.